


110 HR 6737 IH: Education Tax Deduction for All Act of

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6737
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Hoekstra (for
			 himself, Mr. Miller of Florida,
			 Mr. Walberg,
			 Mr. Tiberi,
			 Mr. Feeney, and
			 Mr. Shadegg) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals with children attending an elementary or secondary school a
		  deduction for each child attending a public school equal to 25 percent of the
		  State’s average per pupil public education spending and, for each child
		  attending a private or home school, a deduction equal to 100 percent of such
		  average.
	
	
		1.Short titleThis Act may be cited as the
			 Education Tax Deduction for All Act of
			 2008.
		2.Deduction for
			 parents having children in public, private, or home schools at the elementary
			 or secondary school level
			(a)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 additional itemized deductions for individuals) is amended by redesignating
			 section 224 as section 225 and by inserting after section 223 the following new
			 section:
				
					224.Deduction for
				parents having children in public, private, or home schools at the elementary
				or secondary school level
						(a)Allowance of
				deductionIn the case of an
				individual, there shall be allowed as a deduction, for each qualifying student
				of the taxpayer, an amount equal to the applicable percentage of the average
				public education per-pupil expenditure for the applicable State.
						(b)Applicable
				percentageFor purposes of this section, the term
				applicable percentage means, with respect to a qualifying
				student—
							(1)25 percent if such
				student is a student at a public school for the school year ending in the
				taxpayer’s taxable year, and
							(2)100 percent if
				such student is a student at any other school (including a home school) for
				such school year.
							(c)Qualifying
				studentFor purposes of this section, the term qualifying
				student means any qualifying child (as defined in section 152(c)) of the
				taxpayer who is a full-time student in any of grades kindergarten through grade
				12 in any school for the school year ending during the taxpayer’s taxable
				year.
						(d)Applicable
				stateFor purposes of this section, the term applicable
				State means—
							(1)except as provided
				in paragraph (2), the State in which the school is located, or
							(2)in the case of a
				private school, the State which includes the principal place of abode described
				in section 152(c)(1)(B).
							(e)Average public
				education per-pupil expenditure; schoolFor purposes of this section—
							(1)Average public
				education per-pupil expenditureThe term average public education
				per-pupil expenditure means, with respect to a State, the average
				per-pupil expenditure (as defined in section 9101(2) of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7801(2)) for such State, as
				determined for the most recent fiscal year ending before the close of the
				school year.
							(2)SchoolThe term school means any
				school (including a home school) if attendance at such school satisfies the
				compulsory attendance requirements of State law.
							(f)Students
				attending more than 1 school during school yearIn the case of an
				individual who is a student at more than 1 school during a school year, this
				section shall be applied by taking into account—
							(1)the school that
				such individual attends more than any other school for such year, or
							(2)if such individual attends 2 or more
				schools in equal amounts (and one of such schools would be described in
				paragraph (1) but for the other such schools), then the school in the State
				having the highest average public education per-pupil expenditure shall be the
				school taken into account under this
				section.
							.
			(b)Deduction
			 allowed whether or not taxpayer itemizes deductionsSubsection
			 (a) of section 62 of such Code (defining adjusted gross income) is amended by
			 inserting after paragraph (21) the following new paragraph:
				
					(22)Deduction for
				parents having children in public, private, or home schools at the elementary
				or secondary school levelThe
				deduction allowed by section
				224.
					.
			(c)Clerical
			 amendmentThe table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 striking the last item and inserting the following new items:
				
					
						Sec. 224. Deduction for parents having
				children in public, private, or home schools at the elementary or secondary
				school level.
						Sec. 225. Cross
				reference.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to school
			 years ending in taxable years beginning after the date of the enactment of this
			 Act.
			
